        Case 4:20-cv-00015-BMM Document 76 Filed 09/09/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 JEANETTE JERGENS,
                                                          CV-20-15-GF-BMM
                           Plaintiff,

       vs.                                                        ORDER

 MARIAS MEDICAL CENTER; BOARD
 OF COUNTY COMMISSIONERS OF
 TOOLE COUNTY; and CINDY LAMB, in
 her individual capacity, severally, or in the
 alternative, jointly

                           Defendants.




                                INTRODUCTION

      Plaintiff Jeanette Jergens (“Jergens”) filed a complaint against the Marias

Medical Center, the Board of County Commissioners of Toole County, and Cindy

Lamb on February 26, 2020. (Doc. 1). Jergens alleged that Defendants violated the

Family and Medical Leave Act (“FMLA”) and the due process clause of the United

States Constitution. (Doc. 1 at 6). Jergens’s complaint followed two suits in
        Case 4:20-cv-00015-BMM Document 76 Filed 09/09/21 Page 2 of 4



Montana state court arising from the same employment dispute between herself

and Defendants. In the first of these two state cases (Jergens I), the jury awarded

Jergens $80,762 for her claims of privacy violations and discrimination. (Doc. 64

at 3-4). In the latter case (Jergens II), Jergens sought to add claims identical to the

claims she brought before this Court, however, she later withdrew her motion to

amend and the state court subsequently dismissed the complaint. (Doc. 31).

       The Court granted summary judgment to Defendants on July 30, 3021,

finding that Jergens’ claim under the FMLA was time-barred, that she suffered no

prejudice by her employer’s failure to inform her of her rights under the FMLA,

and that res judicata barred both her FMLA claim and due process claim. (Doc.

64).

       Defendants have filed a motion for attorney fees pursuant to 42 U.S.C.

1988(b). (Doc. 66). Defendants request a fee of $16,192.50. (Doc. 67 a 6). Plaintiff

objects. (Doc. 70).

                                     ANALYSIS

       The Court may discretionarily award reasonable attorney fees to the

prevailing party in a suit to vindicate civil rights. 42 U.S.C. §1988(b). Attorney's

fees should be granted to a defendant in a civil rights action only upon a finding

that the plaintiff's action was frivolous, unreasonable, or without foundation.

Summers v. Teichert & Son, Inc., 127 F.3d 1150, 1154 (9th Cir. 1997) (quoting


                                              2
        Case 4:20-cv-00015-BMM Document 76 Filed 09/09/21 Page 3 of 4



Christiansburg Garment Co. v. Equal Emp. Opportunity Comm’n, 434 U.S. 412,

421 (1978)). In considering what constitutes a claim that is frivolous, unreasonable

or groundless, it is important that a court resist the understandable temptation to

engage in post hoc reasoning by concluding that, because a plaintiff did not

ultimately prevail, her action must have been unreasonable or without foundation.

C.W. v. Capistrano Unified Sch. Dist., 784 F.3d 1237, 1245 (9th Cir. 2015).

      Jergens’s claims, though ultimately unsuccessful, did not rise to the rise to

the standard of “frivolous, unreasonable, or without foundation.” Even when the

law or the facts appear questionable or unfavorable at the outset, a party may have

an entirely reasonable ground for bringing suit. Christiansburg Garment Co., 434

U.S. at 422. Jergens had reasonable grounds for bringing suit, having already

prevailed on facts related to this case in a previous suit—Jergens I. (Doc. 67 at 2).

      Defendants rely on the fact that “[n]either the Plaintiff, the defense, nor this

Court could find any support whatsoever” for Jergens’s civil rights claim. (Doc. 71

at 5). When little case law exists on point and a claim raises a novel question,

however, the claim is much less likely to be considered frivolous. C.W. v.

Capistrano Unified Sch. Dist., 784 F.3d 1237, 1245 (9th Cir. 2015). Jergens’s

claim was novel, and ultimately unsuccessful as a matter of law, but that does not

render it frivolous or lacking in foundation.




                                                3
 Case 4:20-cv-00015-BMM Document 76 Filed 09/09/21 Page 4 of 4



                             ORDER

      Accordingly, IT IS ORDERED that:

    Defendant’s Motion for Attorney Fees (Doc. 66) is DENIED.

Dated the 9th day of September, 2021.




                                    4
